                                 Case 2:20-cv-04146-AB-E Document 1 Filed 05/06/20 Page 1 of 7 Page ID #:1




                                  1 JEFFREY A. COHEN (SBN 149615)
                                    JARED C. XU (SBN 314646)
                                  2 COHEN BUSINESS LAW GROUP
                                    A Professional Law Corporation
                                  3 10990 Wilshire Blvd., Suite 1025
                                    Los Angeles, California 90024
                                  4 Tel: (310) 469-9600
                                    Fax: (310) 469-9610
                                  5
                                    BENNET G. KELLEY (SBN 177001)
                                  6 INTERNET LAW CENTER
                                    100 Wilshire Blvd., Suite 700
                                  7 Santa Monica, CA 90401
                                    Telephone: (310) 452-0401
                                  8 Facsimile: (702) 924-8740
                                  9 Attorneys for Plaintiff
                                    Slade Neighbors, an individual
                                 10
                                 11                            UNITED STATES DISTRICT COURT
                                 12                       CENTRAL DISTRICT OF CALIFORNIA
                                 13
                                      Slade Neighbors, an individual,          )   Case No.
                                 14                                            )
                                                  Plaintiff,                   )   COMPLAINT FOR MONETARY
                                 15                                            )   DAMAGES AND INJUNCTIVE
                                      vs.                                      )   RELIEF; DEMAND FOR TRIAL BY
                                 16                                            )   JURY
                                    Veronica Monger, an individual, and        )
                                 17 DOES 1 through 10, inclusive,              )
                                                                               )
                                 18               Defendant.                   )
                                                                               )
                                 19                                            )
                                                                               )
                                 20
                                 21          Plaintiff Slade Neighbors (“Plaintiff”) alleges on information and belief as
                                 22 follows :
                                 23                              JURISDICTION AND VENUE
                                 24         1.     Jurisdiction. This action arises under the Copyright Act, 17 U.S.C. §
                                 25 101 et seq. This Court has original subject matter jurisdiction over all claims
                                 26 pursuant to 28 U.S.C. §§ 1331 and 1338(a).
                                 27
                                 28   COMPLAINT                               -1-
COHEN
 COHEN
BUSINESS LAW GROUP
A Professional
    BUSINESS   Corporation
                 LAW GROUP
    A Los Angeles
      Professional Corporation
          Los Angeles

    Los Angeles, CA
                             Case 2:20-cv-04146-AB-E Document 1 Filed 05/06/20 Page 2 of 7 Page ID #:2



                             1       2.       Venue. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 (b),
                             2   (c), and § 1400(a).
                             3       3.       Personal Jurisdiction. Personal jurisdiction is proper over the
                             4   Defendants because they reside in California and the wrongful activity at issue
                             5   concerns Defendant's operation of Blog activities within the County of Los Angeles,
                             6   through which Defendant knowingly solicits funds. Defendant, Monger therefore,
                             7   has purposefully availed herself of the privilege of doing business in California, and
                             8   material elements of Defendant’s wrongdoing occurred in this State, i.e., Defendant
                             9   caused the infringing texts to be distributed to and displayed in Los Angeles County
                         10      to thousands of persons.
                         11          4.       On information and belief, Defendant Veronica Monger ("Defendant"),
                         12      also known as Veronica Brooks and Veronica Verve, has, at all times relevant
                         13      hereto, lived and/or worked in Los Angeles County, California and has been an
                         14      internet blogger that at relevant times (1) operated a Blog with the website(s)
                         15      http://sladeneighborsattorneyme-too.com/ (“Blog”) for the purpose of defaming
                         16      Plaintiff; and/or (2) infringed upon Plaintiff’s copyright by posting he copyrighted
                         17      materials on her Blog.
                         18          5.       Plaintiff does not presently know the true names and capacities of the
                         19      defendants named as Does 1 through 10 and therefore sues such defendants by these
                         20      fictitious names. Plaintiff believes that the Doe Defendants are persons or entities
                         21      who are involved in the acts set forth below, either as independent contractors,
                         22      agents, or employees of the known Defendant, or through entering into a conspiracy
                         23      and agreement with the known Defendant to perform these acts, for financial gain
                         24      and profit. Plaintiff will amend this claim to show the true names and capacities of
                         25      such fictitiously named Defendants when the same have been ascertained.
                         26          6.       Known Defendant and Doe Defendants have been or are the principals,
                         27      officers, directors, agents, employees, representatives, and/or co-conspirators of
                         28      each of the other defendants, and in such capacity or capacities participated in the
                                 COMPLAINT                               -2-
COHEN
BUSINESS LAW GROUP
A Professional Corporation
      Los Angeles

Los Angeles, CA
                             Case 2:20-cv-04146-AB-E Document 1 Filed 05/06/20 Page 3 of 7 Page ID #:3



                             1   acts or conduct alleged herein and incurred liability therefor. At some unknown
                             2   time, the Defendants, or some of them, entered into a conspiracy with other of the
                             3   Defendants to commit the wrongful acts described herein. The actions described
                             4   below were taken in furtherance of such conspiracy. Defendants aided and abetted
                             5   each other in the wrongful acts alleged herein. Each of the Defendants acted for
                             6   personal gain or in furtherance of their own financial advantage in doing the acts
                             7   alleged below.
                             8                              FIRST CLAIM FOR RELIEF
                             9                      (Copyright Infringement – 17 U.S.C. § 101 et seq.)
                         10                                         (Against All Defendants)
                         11          7.       Plaintiff realleges paragraphs 1 through 6.
                         12          8.       Plaintiff had a past personal relationship with Defendant. Plaintiff
                         13      created the emails and text messages ("Copyrighted Works") when Plaintiff and
                         14      Defendants were dating or shortly thereafter.
                         15          9.       Each of the Copyrighted Works consists of original material by
                         16      Plaintiff and each is copyrightable subject matter which has been registered with the
                         17      United States Copyright office. .
                         18          10.      Specifically, the Copyrighted Works include a group of emails and a
                         19      group of text messages registered with the United States Copyright office which has
                         20      issued the following registration numbers:
                         21                                         TXu 2-193-010; and
                         22                                           TXu 2-192-994
                         23          11.      Plaintiff is the owner of all right, title, and interest in and to each of the
                         24      Copyrighted Works.
                         25          12.      Under Section 106 of the Copyright Act of 1976, 17 U.S.C. § 101 et
                         26      seq. (the "Copyright Act"), Plaintiff has the distinct, severable, and exclusive rights,
                         27      inter alia, to reproduce, distribute and publicly display the Copyrighted Works. (17
                         28      U.S.C. §§ 106(1), (3), and (5).)
                                 COMPLAINT                                 -3-
COHEN
BUSINESS LAW GROUP
A Professional Corporation
      Los Angeles

Los Angeles, CA
                             Case 2:20-cv-04146-AB-E Document 1 Filed 05/06/20 Page 4 of 7 Page ID #:4



                             1       13.       Within the last three years, Plaintiff discovered that the Copyrighted
                             2   Works were being used on the website(s) identified above without Plaintiff’s
                             3   permission.
                             4       14.       Plaintiff reported the infringements to Defendant, but Defendant failed
                             5   to expeditiously remove the infringing items.
                             6       15.       Defendant, without Plaintiff’s permission, consent or authority, (1)
                             7   made or caused to be made unauthorized copies of the Copyrighted Works, (2)
                             8   distributed, made available for distribution, and/or facilitated the unauthorized
                             9   distribution of unauthorized copies of the Copyrighted Works, and/or (3) publicly
                         10      displayed, made available for, and/or facilitated, the unauthorized public display of
                         11      the Copyrighted Works.
                         12          16.       Defendant's conduct constitutes infringement of Plaintiff copyrights
                         13      and exclusive rights under copyright in the Copyrighted Works in violation of
                         14      Sections 106 and 501 of the Copyright Act, 17 U.S.C. §§ 106 and 501.
                         15          17.       Defendants have engaged and continue to engage in the business of
                         16      knowingly and systematically inducing, causing, and/or materially contributing to
                         17      the unauthorized reproduction, public display, and/or distribution of copies of the
                         18      Copyrighted Works on the websites identified above, and thus to the direct
                         19      infringement of the Copyrighted Works in violation of Sections 106 and 501 of the
                         20      Copyright Act, 17 U.S.C. §§ 106 and 501.
                         21          18.       The infringement of Plaintiff’s rights in and to each of the Copyrighted
                         22      Works constitutes a separate and distinct act of infringement.
                         23          19.       Defendant's acts of infringement have been willful, intentional, and
                         24      purposeful, in reckless disregard of and with indifference to Plaintiff’s rights in that
                         25      Defendant knew that she did not have the right to use Plaintiff’s Copyrighted Works
                         26      in the manner Defendant used them and/or recklessly failed to determine whether
                         27      she had the right to use Plaintiff’s Copyrighted Works in the manner Defendant used
                         28      them.
                                 COMPLAINT                                -4-
COHEN
BUSINESS LAW GROUP
A Professional Corporation
      Los Angeles

Los Angeles, CA
                             Case 2:20-cv-04146-AB-E Document 1 Filed 05/06/20 Page 5 of 7 Page ID #:5



                             1       20.      As a direct and proximate result of the infringements by Defendants of
                             2   Plaintiff’s copyrights and exclusive rights under copyright in the Copyrighted
                             3   Works, Plaintiff is entitled to its actual damages and Defendant's profits pursuant to
                             4   17 U.S.C. section 504(b).
                             5       21.      Alternatively, at Plaintiff election, Plaintiff is entitled to the maximum
                             6   statutory damages pursuant to 17 U.S.C. section 504(c) with respect to each work
                             7   infringed or such other amounts as may be proper under 17 U.S.C. section 504(c).
                             8       22.      Defendant's conduct is causing and, unless enjoined and restrained by
                             9   this Court, will continue to cause, Plaintiff great and irreparable injury that cannot
                         10      fully be compensated in money. Plaintiff has no adequate remedy at law. Pursuant to
                         11      17 U.S.C. section 502, Plaintiff is entitled to injunctive relief prohibiting further
                         12      infringements of Plaintiff’s copyrights.
                         13          23.      Plaintiff further is entitled to Plaintiff s attorneys' fees and costs
                         14      pursuant to 17 U.S.C. section 505.
                         15                                    PRAYER FOR RELIEF
                         16            WHEREFORE, Plaintiff prays for judgment against Defendant and each of
                         17      the Doe defendants as follows:
                         18          1.       That Defendant, her agents, servants, employees, representatives,
                         19      successors, and assigns, and all persons in active concert or participation with them,
                         20      and all webhosts, blog operators or other service providers servicing such activity
                         21      (jointly “Others”) be enjoined from:
                         22                a. Copying, reproducing, distributing, or publicly displaying the
                         23                   Copyrighted Works;
                         24                b. Posting or allowing to remain posted, Plaintiff’s Copyrighted Works on
                         25                   the Internet;
                         26                c. Inducing, causing, materially contributing to, and profiting from the
                         27                   foregoing acts committed by others.
                         28
                                 COMPLAINT                                  -5-
COHEN
BUSINESS LAW GROUP
A Professional Corporation
      Los Angeles

Los Angeles, CA
                             Case 2:20-cv-04146-AB-E Document 1 Filed 05/06/20 Page 6 of 7 Page ID #:6



                             1        2.        That Defendants and the Others be ordered to destroy all photographs,
                             2   documents, and other items, electronic or otherwise, in her or their possession,
                             3   custody, or control, that infringe the copyrights of Plaintiff.
                             4        3.        For restitution in the amount of the benefit to Defendant by reason of
                             5   her unlawful conduct.
                             6        4.        For Plaintiff’s actual damages.
                             7        5.        For a full accounting under supervision of this Court of all profits,
                             8   income, receipts, or other benefits derived by Defendant as a result of her unlawful
                             9   conduct.
                         10           6.        For statutory damages under the Copyright Act.
                         11           7.        For prejudgment interest.
                         12           8.        For attorneys' fees and full costs.
                         13           9.        For such other and further relief as this Court deems just and
                         14      appropriate.
                         15
                                           Dated: May 6, 2020                COHEN BUSINESS LAW GROUP
                         16                                                  A Professional Corporation
                         17
                         18                                                  By: /s/ Jeffrey A. Cohen
                                                                             ______________________________
                         19                                                     JEFFREY A. COHEN
                                                                                JARED C. XU
                         20                                                     Attorneys for Plaintiff, SLADE
                                                                                NEIGHBORS
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                 COMPLAINT                                  -6-
COHEN
BUSINESS LAW GROUP
A Professional Corporation
      Los Angeles

Los Angeles, CA
                             Case 2:20-cv-04146-AB-E Document 1 Filed 05/06/20 Page 7 of 7 Page ID #:7



                             1                                      JURY DEMAND
                             2         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demand
                             3   a trial by jury on all issues raised in this complaint.
                             4
                                  Dated: May 6, 2020                        COHEN BUSINESS LAW GROUP
                             5                                              A Professional Corporation
                             6
                             7                                              By: /s/ Jeffrey A. Cohen
                                                                            ______________________________
                             8                                                 JEFFREY A. COHEN
                                                                               JARED C. XU
                             9                                                 Attorneys for Plaintiff, SLADE
                                                                               NEIGHBORS
                         10
                         11
                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                 COMPLAINT                                 -7-
COHEN
BUSINESS LAW GROUP
A Professional Corporation
      Los Angeles

Los Angeles, CA
